Title: From Benjamin Franklin to Joseph-Mathias Gérard de Rayneval, 10 December 1781
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy Decr. 10. 1781
The enclos’d Letter from Marseilles is written by Mr. Mason, a Gentleman of Virginia, who was warmly recommended to me as a very worthy Man, by the Governor & several other Persons of Note in that Country. He has been advis’d by his Physicians to spend the Winter in the South of France, and he chuses to do it at Marseilles if that may be permitted. I therefore request you would obtain for him such Permission and send it to me.
I also enclose a fresh Application from the Merchants of Metz, which I am pressed to present, and have consented to do it, tho’ I am still at a Loss to conceive why it is not rather chosen to send the Goods by way of Holland, according to the Orders from Mr. Morris, given by him as a Merchant before he was engaged in the Service of the States; and who I am confident would not propose or desire any thing to be done for him that may be inconsistent with the Laws or Interest of France.

With great & sincere Esteem, I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Mr. Raynevall
 
Endorsed: rep le 21.
